567 So. 2d 52 (1990)
PSYCHIATRIC ASSOCIATES, a Professional Association; Alvin Neumeyer, M.D., Eugene Valentine, M.D., and Frank Gill, M.D., Appellants,
v.
Edward A. SIEGEL, M.D., Appellee.
No. 90-738.
District Court of Appeal of Florida, First District.
September 27, 1990.
Richard Smoak of Sale, Smoak, Harrison, Sale, McCloy & Thompson, Chartered, Panama City, for petitioners.
*53 Daniel M. Soloway of McKenzie, Millsap & Soloway, Pensacola, for respondent.
PER CURIAM.
We deny the petition for writ of certiorari to review the non-final order denying petitioners' motion to require respondent to post bond as security for attorney's fees. We approve the trial court's ruling that sections 395.011(10)(b) and 395.0115(5)(b), Florida Statutes (1987), and section 766.101(6)(b), Florida Statutes (Supp. 1988), which require the posting of a bond or other security for attorney's fees as a condition to bringing the action, violate article I, section 21, of the Florida Constitution[1] and hold that it does not constitute a departure from the essential requirements of law. We agree with Judge Anstead's well-reasoned dissent in Guerrero v. Humana, Inc., 548 So. 2d 1187 (Fla. 4th DCA 1989),[2] and adopt it as our opinion in this case. We certify this decision to the supreme court for review pursuant to rule 9.030(a), Florida Rules of Appellate Procedure.
JOANOS, WIGGINTON and ZEHMER, JJ., Concur.
NOTES
[1]  This clause is commonly referred to as the "guarantee of access to courts clause."
[2]  The statute at issue in Guerrero, section 768.40, is the predecessor to section 766.101; subsection (6)(b) of section 768.40 is identical to subsection (6)(b) of section 766.101.